Order entered September 1, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00914-CV

                        CAV TRUCKING, LLC, ET AL., Appellants

                                               V.

                            AMALIA ULMAN, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-12577

                                           ORDER
       We GRANT appellants’ August 27, 2015 motion for an extension of time to file a brief.

Appellants shall file a brief by SEPTEMBER 16, 2015. No further extension of time will be

granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE